 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 144California Portland Cement Co. d/b/a Catalina Pa-cific Concrete Co. and International Union of Operating Engineers, Local 12, AFLŒCIO.  Cases 21ŒCAŒ31978 and 21ŒCAŒ32027 November 26, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND  HURTGEN On August 17, 1998, Administrative Law Judge Mi-chael D. Stevenson issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel and the Union filed answering briefs.  The Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified.1 1. We affirm the judge™s conclusion that the Respon-dent™s April 1996 unilateral changes in the terms and conditions of employment of its batch plant operators and its contemporaneous removal of these employees from the bargaining unit represented by the Union vio-lated Section 8(a)(5) and (1) of the Act.2  We agree with the judge that Section 10(b) does not bar litigation of the April 1997 charges alleging that the Respondent™s 1996 conduct was unlawful.  The judge found that the Re-spondent failed to prove its 10(b) defense that the Union received notice of the Respondent™s unilateral changes outside the 6-month limitations period preceding the fil-ing of the charges.  In so finding, the judge articulated several reasons for rejecting the Respondent™s claim that the Union gained actual or constructive knowledge of the unilateral changes through batch operator John Davis in April 1996.  We rely only on those reasons, and support-ing evidence, establishing that the Respondent had no reasonable basis for believing that Davis, who had been the Union™s steward since 1991, had the authority to act as the Union™s agent with respect to the receipt of notice of proposed unilateral changes.3  In this regard, the judge correctly found that there was no contractual basis for attributing such authority to Davis, nor did the Union hold him out as possessing such authority.  In addition, we note that the Respondent™s senior vice president and general manager Robert West testified that he considered Davis to be a statutory supervisor ﬁsometime after Au-gust 1995ﬂ and possibly before April 1996.  Regardless of Davis™ nominal status as a steward, the Respondent could hardly have reasonably believed that notice of uni-lateral changes to someone it was claiming as one of its supervisor was an acceptable method of communicating with the Union about those changes.  We therefore find that the Respondent has failed to meet its burden of prov-ing that the Union received actual or constructive notice of the unilateral changes through Davis.                                                                                                                      1 We shall modify the judge™s recommended Order to conform with our decision in Indian Hills Care Center, 321 NLRB 144 (1997). The judge inadvertently failed to include language in the notice stat-ing affirmatively that the Respondent will bargain with the Union.  We shall modify the notice to reflect this correction. 2 We do not, however, rely on the reasons given by the judge for his failure to consider the Respondent™s contention that the batch operators became supervisors in 1992 and, consequently, that its duty to bargain about them expired when the parties™ 1991Œ1994 contract expired.  We find instead that the Respondent has failed to meet its burden of show-ing that any of the additional duties assigned to these employees in-volved the use of independent judgment in the exercise of any of the indicia of supervisory authority enumerated in Sec. 2(11).  2.  We also affirm the judge™s conclusion that the Re-spondent violated Section 8(a)(5) when it refused to bar-gain and withdrew recognition from the Union in April 1997.  We agree with the judge that the Respondent could not in good faith rely on evidence allegedly sup-porting a claimed doubt of the Union™s continuing major-ity status because the claim was not raised in a context free of employer unfair labor practices.  We specifically find that there is a sufficient causal relationship between the Respondent™s unfair labor practices and the Union™s alleged loss of support.  The Board has recognized that the unilateral implementation of substantial changes in terms and conditions of employment has the tendency to undermine employees™ confidence in the effectiveness of their selected collective-bargaining representative.  Pirelli Cable Corp., 323 NLRB 1009, 1010 fn. 11 (1997), enf. denied on other grounds 141 F.3d 503 (4th Cir. 1998); Powell Electrical Mfg. Co., 287 NLRB 969 (1987), enfd. as modified on other grounds 906 F.2d 1007 (5th Cir. 1990).  In this case, we have found that the Respondent implemented significant changes in the terms and conditions of employment of batch plant op-erators, who comprise approximately three-fourths of the bargaining unit, and removed them from the unit without notice to or bargaining with the Union.  In these circum-stances, it is reasonable to infer that the Respondent™s unfair labor practices contributed to the alleged employee disaffection with the Union.  Accordingly, we agree with the judge that it is unnecessary to reach the issue of whether the manifestations of antiunion sentiment ad-duced by the Respondent constitute sufficient objective considerations to warrant a good-faith doubt of the Un-ion™s continued majority status.  3 We therefore do not rely on those reasons cited by the judge in support of his view that there was an adversity of interests between Davis and the Union.  Further, we reject the notion that notice to Davis was untimely for 10(b) purposes because it was untimely for purposes of bargaining in advance of the proposed changes. 330 NLRB No. 27  CATALINA PACIFIC CONCRETE CO. 145ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Califor-
nia Portland Cement Co. d/b/a Catalina Pacific Concrete 
Co., Glendora, California, its 
officers, agents, successors, 
and assigns, shall take the action set forth in the Order as 
modified. 
1. Substitute the following for paragraphs 2(c)Œ(e). 
ﬁ(c) Preserve and, within 14
 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
ﬁ(d) Within 14 days after service by the Region, post at 
all of its Los Angeles and Orange County facilities cop-
ies of the attached notice marked ‚Appendix.™
9  Copies of 
the notice, on forms provided by the Regional Director 
for Region 21, after being signed by the Respondent™s 

authorized representative, shall be posted by the Respon-
dent and maintained for 60 consecutive days in con-
spicuous places including all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since April 6, 1996. 
ﬁ(e) Within 21 days after 
service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply.ﬂ 
2.  Substitute the attached notice for that of the admin-
istrative law judge. 
  APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to recognize and bargain in good 
faith with the Union regarding terms and conditions of 

employment of the employees in the unit set forth below 

by withdrawing recognition from the Union. 
WE WILL NOT refuse to recognize and bargain in good 
faith with the Union regarding terms and conditions of 
employment of the employees in the unit set forth below 
by unilaterally changing the terms and conditions of em-
ployment of its employees without notifying the Union 
and affording it an opportunity to bargain. 
WE WILL NOT refuse to recognize and bargain in good 
faith with the Union regarding terms and conditions of 

employment of the employees in the unit set forth below 
by unilaterally removing batch plant operators from the 
bargaining unit without notifying the Union and afford-
ing it an opportunity to bargain. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL recognize and bargain with International Un-
ion of Operating Engineers, Local 12, AFLŒCIO as the 

exclusive bargaining representative of our employees in 
the unit set forth below. The appropriate unit is: 
 All employees in the Employer™s operations in Los 

Angeles, Orange, Ventura, Santa Barbara, San Bernar-
dino, and Riverside Counties as listed in the various 
classifications in Appendix ﬁAﬂ of the Agreement be-
tween the Employer and the Union, which was effec-
tive by its terms from September 15, 1991, through 
September 15, 1994; excluding all other employees, 

executives, superintendents, and other supervisory em-
ployees as defined in Section 2(11) of the National La-
bor Relations Act.  
 WE WILL, on request of the Union, rescind the unilat-
eral changes in the unit employees™ terms and conditions 

of employment implemented since April 1996. 
WE WILL restore the status quo ante including the re-
turn of the batch plant operators to the bargaining unit. 
  CALIFORNIA PORTLAND CEMENT 
CO. D/B/A CATALINA PACIFIC 
CONCRETE CO.   Jean C. Libby,
 Esq., 
for the General Counsel.
 Gary F. Overstreet 
and Michael R. Goldstein, Esqs. (Musick, 
Peeler & Garrett, L.L.P.)
  and (Elaine M. Smith
, on the 
brief), of Los Angeles,
 California, for the Respondent
. John R. Renninger, Esq
., of Glendora, California,
 and General Counsel for the Respondent. David P. Koppelman, Esq. (International Union of Operating 
Engineers, Local 12), of Pasadena, California, for the 
Charging Party. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 146DECISION STATEMENT OF THE 
CASE MICHAEL D. S
TEVENSON
, Administrative Law Judge.  This 
case was tried before me at Lo
s Angeles, California, on Febru-
ary 11, 1998,
1 pursuant to a consolidated complaint issued by 
the Regional Director for Region 21 of the National Labor Re-
lations Board on July 25, 1997, 
and which is based on charges filed by International Union of 
Operating Engineers, Local 12, 
AFLŒCIO (the  Union) on April 2, 1997 (Case 21ŒCAŒ31978), 
on July 16, 1997 (amended charge) and on April 29, 1997 
(Case 21ŒCAŒ32027).  The complaint alleges that California 
Portland Cement Co. d/b/a Catalina Pacific Concrete Co. (Re-

spondent or Employer) has engage
d in certain violations of 
Section 8(a)(1) and (5) of the 
National Labor Relations Act  
(the Act). 
Issues 
I.  Whether Respondent violated the Act by making certain 
unilateral changes in the duties 
and responsibilities of bargain-
ing unit employees (batch plant ope
rators), by dealing directly 
with the bargaining unit employees, bypassing the Union in the 
process, and by purporting to remove the bargaining unit em-
ployees from the unit. 
II.  Whether Respondent also violated the Act by unlawfully 
withdrawing recognition from the Union as the exclusive col-
lective-bargaining representative of the unit and subsequently 
refusing to bargain. 
All parties were given full opport
unity to participate, to in-
troduce relevant evidence, to 
examine and cross-examine wit-
nesses, to argue orally, and to f
ile briefs.  Briefs, which have 
been carefully considered, were filed on behalf of the General 
Counsel, Charging Party Union, and Respondent. 
On the entire record of the case, and from my observation of 
the witnesses and their demeanor, I make the following  
FINDINGS OF FACT
 I. RESPONDENT™S BUSINESS Respondent admits that it is a corporation engaged in the 
processing and sale of rock, sa
nd, gravel, and related products 
and having an office located in
 Glendora, California.  Respon-
dent further admits that during the 12-month period ending 

May 30, 1997, in the course and conduct of its business, it has 
purchased and received at its 
California facilities goods and 
materials valued in excess of 
$50,000 directly from points out-
side the State of California.  Ac
cordingly it adm
its, and I find, 
that it is an employer engaged in commerce and in a business 
affecting commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
II. THE LABOR ORGANIZATION INVOLVED
 Respondent admits, and I find, that International Union of 
Operating Engineers, Local12, AFLŒCIO is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
Beginning in September 1991, or
 before, the Union and Re-
spondent have maintained a co
llective-bargaining relationship 
                                                          
 1 All dates herein refer to 
1996 unless otherwise indicated. 
for a bargaining unit described as ﬁall employees in the Em-
ployer™s operations in Los Angeles, Orange, Ventura, Santa 
Barbara, San Bernardino and Riverside Counties as listed in the 
various classifications in Appendix ‚A™ of [the collective-
bargaining agreement] but ex
cluding executives, superinten-
dents, other supervisory employees, as defined in Sec. 2(11) of 
the National Labor Relations Act,
 and all other employees not 
covered by this agreement.ﬂ  (G.C. 
Exh. 2, art. II.)  Included in 
Appendix ﬁAﬂ are the classificati
ons which concern us in the instant case: batch plant operators and to a lesser extent, plant 

repairman. 
Respondent owns and operates eight batch plants in Los An-
geles and Orange Counties.  The batch plants are part of the 
rock, sand and gravel industry that is led by industry giant, Cal-
Mat.  More specifically, the batch plant operators, as a core 
duty, mix ready-mix concrete product which, when ready, is 
loaded onto trucks and transporte
d to customers in the southern 
California area.  The plant repairmen maintain the equipment 
used in this process in good repair. 
Robert West joined Respondent in 1992 and is currently sen-
ior vice president and general manager of Respondent™s Redi-
Mix Division.  Before his empl
oyment with Respondent, West 
worked both for Cal Mat and Con/Rock, each for several years 
in the same general industry.  We
st testified both as a witness 
for the General Counsel and for Respondent. 
A collective-bargaining agreement between the parties, ef-
fective between September 15, 
1991, and September 15, 1994, 
is in the record.  (G.C. Exh. 
2.)  On September 6, 1994, union 
and employer officials gathered 
to begin negotiations for a new agreement.  The union team included Darryl Clark, business 
agent for the Union and General Counsel witness at hearing.  
The employer team was led by
 John Gresock, Respondent™s vice president for human resources.  During the meeting the 
parties exchanged proposals and 
engaged in a general discus-
sion of negotiations then occurring in the industry.  The Union 
agreed to work day-to-day under the soon to expire existing 
contract, pending developments 
in industry negotiations.  The 
Union also agreed that no work action would be taken until the 
next meeting or until after appropriate notice to the employer. 
As matters turned out, the pa
rties did not meet again until July 8, 1995, when both sides ga
thered at a Pasadena, Califor-
nia hotel.  There, the employer 
tendered its last, best, and final 
offer (G.C. Exh. 12) and announced to the Union that at the end 
of 30 days, it intended to implement a 12-percent wage reduc-
tion and a $400 cap on health and welfare.  As the Union re-
viewed the Employer™s last, best
, and final offer, it noted that article II had been omitted.  As noted above, in the expired 

agreement, article II contained bo
th section 1, having to do with 
union recognition and section 2, which reads as follows: 
 Supervisor™s Work.  Employees excluded from this 
Agreement as supervisory em
ployees should not perform 
work customarily performed by employees covered by this 
Agreement except when life or property is in imminent 
danger or in case of critical
 emergency breakdown.  (G.C. 
Exh. 2 p. 1.) 
 According to Clark, the meeting was short and did not in-
volve discussion of the missing ar
ticle II.  Clark explained that 
the Union was waiting for developments in outside negotiations 

involving the so-called ﬁBig 4,ﬂ the major producers in the 
industry which included Cal Mat. 
 CATALINA PACIFIC CONCRETE CO. 147Apparently the lack of progress in the instant case mirrored 
the lack of progress in the industry because on or about July 26, 
1995, the Union began an industrywide strike of producers, 
including Respondent.  Sometime prior to August 5, 1997, the 
Union reached agreement with one or more of the ﬁBig 4ﬂ pro-
ducers (not including Cal Mat). 
 This agreement led, on August 
5, 1997, to an unconditional offer by the Union to return to 
work at Respondent.  (G.C. Exh. 6.) 
During the almost 2-year strike 
a series of developments oc-
curred, some of which appear to
 be of only marginal relevance 
to this case.  For example, a batch plant operator named Pollard 

resigned from the Union, crossed the picket line, and filed a 

decertification petition with the Board.  No action was immedi-
ately taken on this petition pending investigation of certain 
union unfair labor practice charges also filed with the Board.  
These charges were found to be lacking in merit and in Febru-
ary 1997, they were dismissed. 
 (G.C. Exhs. 9, 10, and 11.)2  Shortly after this Pollard, who 
did not testify, withdrew his 
decertification petition. 
Pollard was not the only batch plant operator to cross the 
picket line.  In fact, most of the 15 in the bargaining unit 
crossed before the Union™s offer to return to work.  Unlike 
Pollard, however, the others did not resign from the Union.  
None of the five plant repairmen crossed the line.  After the first 2 months of the strike, 
there was no significant picketing 
of any of Responde
nt™s facilities. 
Sometime during the strike, the Union learned from an 
NLRB agent that Respondent was 
contending that its batch 
plant operators were no longer bargaining unit employees, but 
had become statutory supervisors.
  This information led to a 
letter of April 9, 1997, from William Waggoner, the Union™s 
business manager, to Respondent, 
alluding to the recent with-
drawal of the decertification petition and requesting Respon-

dent to resume negotiations.  More specifically, Waggoner 
wrote,  [P]lease let me know if you are prepared to negotiate for an 
agreement to cover all classifications covered by the most re-
cent agreement, or if you are contending that some of these 
classifications (particularly Batch Plant Operators) are no 
longer part of the bargaining unit.  [G.C. Exh. 3.] 
 The Union™s letter was answered on April 9, 1997: 
 William C. Waggoner 
Business Manager, I.U.O.E. Local 
Union No. 12 and General Vice President 
International Union of Operating Engineers 
150 East Corson Street 
P.O. Box 7100 
Pasadena, California 91109 
 Re:  Response to Request for Negotiations 
 Dear Mr. Waggoner: 
 I am writing in response to your letter dated April 9, 
1997, to John Clemente. 
The employer has a good faith doubt that your organi-
zation enjoys majority support of a bargaining unit of 
batch operators and repairmen, or a bargaining unit of 
                                                          
 2 There are no issues in this case involving Employer™s bad-faith 
bargaining, implementation of proposal
s before impasse, nor refusal to 
reinstate unfair labor practice strikers. 
batch operators only, or a bargaining unit of repairmen 
only, and therefore rejects y
our request for negotiations. 
Additionally, the employer rejects your request for ne-
gotiations regarding batch operators because the batch op-
erators are supervisors. 
If you have any questions, please call. 
  Very truly yours, 
  /s/ Gary F. Overstreet 
for Musick, Peeler & Garrett LLP 
 [G.C. Exh. 4.] 
 This letter in turn was followed by a Union letter of April 28, 
1997:  Via FAX & U.S. Mail 
Gary F. Overstreet, Esq. 
Music [sic], Peeler & Garrett 
One Wilshire Boulevard 
Los Angeles, CA 90017-3383 
 Re:  California Portland Cement d/b/a Catalina 
        Pacific Concrete 
 Dear Mr. Overstreet: 
 Receipt is acknowledged of y
our letter dated April 18, 
1997 (received April 25) addressed to William C. Wag-

goner. The Batch Plant Operator position has been considered 
a bargaining unit position in successive collective bargain-
ing agreements between Local 12 and California Portland 
Cement d/b/a Catalina Pacific Concrete.  The Union does 
not consent to its removal from the bargaining unit.  Con-
sequently, it is demanded that
 the Company withdraw its 
insistence on removing this position from the bargaining 
unit. Further, although your letter does not so state explic-
itly, I am assuming that your client is unilaterally with-
drawing recognition from I.U.
O.E., Local 12 as exclusive 
bargaining representative of its employees in whatever 
unit is deemed appropriate fo
r bargaining, based on a pur-
ported good faith doubt of majori
ty status.  Please advise 
immediately if this is incorrect in any respect. 
   Very truly yours, 
 /s/ David P. Koppelman, Counsel 
I.U.O.E. Local Union No. 12 
 [G.C. Exh. 5.] 
 To better explain the pending issues, I look back to 1992 
when, apparently without notice to or bargaining with the Un-
ion, the batch plant operators we
re assigned additional duties as 
dispatchers.  According to West, testifying as a respondent 
witness, dispatcher duties involve
d decisions by the batch plant 
operators on a daily basis, as to how many trucks were needed 

and at what times in order to m
eet production requirements.  In 
addition, batch plant operators could and did talk to customers 
on the telephone, quoting prices for product and arranging driv-
ers™ schedules for delivery.  West explained that this change in 
job duties was merely a change back to what the batch plant 
operators had been doing years before.  Sometime prior to 
1992, Respondent reassigned the disp
atcher duties to salaried 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 148persons who did only dispatcher 
work.  This reassignment too 
was done without notice to or 
bargaining with the Union. 
Moving now to April 4, I not
e a respondent interoffice 
memorandum of that date directed to ﬁRecordﬂ from Bill 
Klawitter (respondent official) re ﬁAdditional Batchman Du-
ties.ﬂ  The memo recited that on April 3 and 4, a series of meet-
ings had been held to discuss the attached list of additional 
batchman duties.  The memo goes on, ﬁIt was recognized by all 
in attendance that most of these duties have been performed by 
the batchmen in the past and th
at while not all batchmen will 
perform all of the duties mentioned, there will be a shared re-

sponsibility to perform them.ﬂ  [G.C. Exh. 13.]  Appended to 

the memo was a second page 
entitled ﬁAdditional Batchman Duties.ﬂ These duties are: 
 1. Interviews and approves mixer driver hires. 
2. Participates in driver disciplinary process: 
(x)  Authority to initiate driver discipline. 
(x)  Signs all driver disciplinary documentation. 
3. Takes and schedules concrete orders as required. 
4. Dispatches drivers to jobsites as required. 
5. Provides input into daily mixer  truck  driver  manpower 
         Requireme
nts and starting times. 
6. Determines daily driver ending times. 
7. Clocks out drivers at the end of the workday. 
8. Orders and schedules the receipt of aggregates. 
9. Orders and schedules the receipt of cement. 
 Most of these duties were new, 
or substantially new, or a con-
tinuation of the batch plant operator™s prior dispatch duties, 
with some embellishment. 
West testified that additiona
l new duties were assigned to 
batch plant operators at or about the same time: 
 1. Assignment to accident 
review boards as manage-ment representatives. Responde
nt™s practice had been to 
review vehicle accidents for cause and future prevention 
by assigning three manageme
nt and two bargaining unit representatives to each panel.  Before the change, batch 
plant operators sat as bargaining-unit representatives. 
2. Increased involvement in evaluation of capital pro-
jects and of proposed modifi
cations of plant equipment. 
3. In Orange County, assu
mption of duties from opera-
tions manager of selecting driver of the year. 
4. In Orange County, attend
ance at annual retreat for 
management employees and 
at both Orange County and 
Los Angeles County, attendanc
e at management training 
seminars. 
 All batch plant operators, including a batch plant operator 
named John Davis, who, since September 25, 1991, had been a 
shop steward for the bargaining unit in question pursuant to a 
letter of that date from the Union to the Employer, were noti-
fied of these changes.
3  The duties of a job steward are set forth 
in the expired collective-bargaini
ng agreement.  (G.C. Exh. 2, article XIV, Grievance Procedure, sec. 6, p. 26) and which 
reads as follows: 
 Section 6.  Steward
.  The job Steward shall be a work-
ing employee selected by the 
Union.  A Steward shall not 
                                                          
                                                           
3 After the strike began and perhaps before April 1996, Davis was 
unilaterally assigned additional duties 
to hire, discipline, and evaluate 
plant repairmen.  If it unclear how much, if any of his former batch 
plant operator duties he still performed. be discriminated against by th
e Employer or his Agent be-
cause of, or on account of, his activities in presenting any 
adjustment or grievances or disputes.  The Steward shall 
work with the Employer™s designated Representative in an 
attempt to resolve disputes prior to the application of the 
grievance procedure.  It is recognized by the Employer 
that it is desirable that the person appointed Steward shall 
remain in employment at his job location as long as there 
is work in the particular craft or trade of the Steward, so 
long as he performs his duties as an employee to the satis-
faction of the Employer.  The Steward shall be given a 
reasonable length of time during working hours to perform 
his activities as a Steward when such activities cannot be conducted on non-working time.  The Steward shall be on 
the Safety Committee at the plant to which he is assigned. 
 Davis did not testify in this 
hearing, but was one of those 
who crossed the picket line to return to work without first re-
signing from the Union.
4  Davis, also on January 21, 1996, 
submitted a signed, written request ﬁto terminate and cease 

deduction of supplemental union dues from my payroll check 
effective immediately.ﬂ  (G.C. Exh. 14.) 
It is undisputed that except for such notice as went to the 
batch plant operators themselves, and to Davis in his role as 

shop steward, no other notice of the changes in batch plant 
operators™ duties and responsibilities was given to the Union, 
prior to the effective date of such changes and the Union was 
afforded no opportunity to bargain over them.  On direct ex-
amination West explained Respondent™s thinking on this sub-
ject: 
 A. I don™t know that we felt it was pertinent, and num-
ber two, at that point, we really weren™t thinking so much 
about the Union . . . nobody in our company had really 
heard from the Union for a year and a half or two years at 
that point, . . . and they really weren™t uppermost in our 
thoughts, I guess.  [Tr. 117.] 
 Based on the new duties and responsibilities unilaterally as-
signed to the batch plant operators, Respondent contends that 
they have become statutory supervisors under the Act and are 
no longer members of the bargaining unit.  To give additional 
context to this claim, I note that
 as of April, when the new du-
ties were assigned, the batch plant operators received no change in their pay or benefits.  In 
January 1997, they received a pay 
increase of 25 cents per hour.  Also, sometime after April, the 
batch plant operators were switched from union-sponsored 
health insurance to a company plan.  In October 1997, Respon-

dent unilaterally changed the titl
es of batch plant operators to 
plant supervisor I, II, or III.  Th
en, just 2 or 3 months prior to 
this hearing, Respondent unilate
rally converted a few of the 
now-titled ﬁplant supervisorsﬂ to salaried status. 
Finally, I note the chain of command for Respondent™s or-
ganization.  For Orange County,
 a vice president and general 
manager named Bill Klawitter is in charge and assisted by an 
operations manager.  For Los A
ngeles County, Mike Parker is 
vice president and general manage
r and he is assisted by two 
operations managers.  All of th
e former batch plant operators 
 4 Attorney Koppelman, testifying as
 a General Counsel rebuttal wit-
ness, explained that pursuant to uni
on policy, no member who crosses a 
picket line and returns to work is subject to union disc
ipline until after 
the labor dispute has ended and the pe
rson is afforded an opportunity to 
justify or mitigate his cross-over status. 
 CATALINA PACIFIC CONCRETE CO. 149who supposedly are now plant s
upervisors report to the plant 
operations managers; the same pe
rsons to whom they reported 
when they were admitted to be in the bargaining unit.  So far as 
I can tell, the only former batch plant operator who has any 
subordinates to supervise is John Davis, who, according to 
West, ﬁtakes the lead role in the repair of the batch plants.ﬂ  
(Tr. 137.) 
B. Analysis and Conclusions 
1. No adverse inference 
At page 6 of its brief, Respondent contends that it notified 
Union Steward John Davis in April of the change in duties of 
the batch plant operators.  Davi
s was supposed to be a witness 
in the hearing but refused to appear after someone apparently 
threatened him if he testified.  Respondent™s attorney so repre-
sented to me and the General 
Counsel acknowledged that some 
sort of threat was made to Davis.
 (Tr. 163.)  In light of this, I 
need not determine whether an adverse inference could be 

drawn and weighed against Respondent.  Assuming I could 
draw such inference, in my discretion, I elect not to consider 
the matter further.  See 
Underwriters Laboratories v. NLRB
, 147 F.3d 1048  (9th Cir. 1998). 
2. Batch plant operators™ supervisory status as of 1992 
Respondent argues in its brief, that the batch plant operators 
have been supervisors since 
1992, because ﬁemployees who 
dispatch trucks are statutory supervisors.ﬂ  (Br. 7.)  The short 
answer to this rather extravagant assertion may be found
 in the case of 
NLRB v. Joy Recovery Technology Corp.
, 134 F.3d 
1307, 1313 (7th Cir. 1998), where the court explained that the 
distinction between supervisors 
and employees ﬁis not always 
an easy distinction to draw, and a position as a dispatcher is one 
which falls on the line.  Ultimately, the court affirmed the 
Board™s finding that the dispatcher position in that case was not 
proven to be that of a stat
utory supervisor.  See also 
Carry Cos. 
of Illinois, 311 NLRB 1058, 1060 fn. 12, 1064 (1993).  
Little additional time need be sp
ent on Respondent™s claim.  
First, it is not supported by the 
strict notice requirements to the 
Union which the Board demands and which will be recited 

below.  As I will further expl
ain below, because Respondent 
failed to prove it met the notice requirements in 1992, any 
claim that the batch plant operato
rs were converted to statutory 
supervisors must fail. 
 Based on that legal bar, I decline to dis-
cuss the law of supervisory status and dispatchers. 
However, even if it could be proven that the Union had 
proper prior notice in 1992 of the additional dispatching duties 
and, thereafter, the Union waiv
ed its right to demand bargain-ing, I find that such failure w
ould have no effect on the April 
changes, which are the subject of this case.  See 
Owens-Corning Fiberglass
, 282 NLRB 609 (1987) (union™s acquies-
cence in prior unilateral changes does not operate as a waiver of 
its right to bargain over such ch
anges for all time
).  See also Rockwell International Corp
., 260 NLRB 1346 fn. 6 (1992). 
Finally, even if Respondent could overcome the hurdles de-
scribed aboveŠan impossible job in my viewŠit ends up 

marching in place.  In Gratiot Community Hospital, 312 NLRB 1075 fn. 1 (1993), the Board assumed for the sake of argument 
that certain employees were st
atutory supervisors, and con-
cluded that the unilateral change
s regarding them would never-
theless be unlawful.  The Board 
explained that when parties to 
a collective-bargaining relationship voluntarily agree to include 
supervisors in a unit (as is true under Respondent™s theory 
here), the Board will order that application of the terms of the 
collective-bargaining agreement to those supervisors.  (Cita-
tions omitted.)  In sum, even if the batch plant operators were 
supervisors, to remove them from an agreed-on unit, Respon-
dent would have had to give proper notice to and bargained 
with the Union. 
3. Batch plant operators™ supervisory status as of April 1996 
I begin here with some basic la
w.  An employer violates Sec-
tion 8(a)(5) and (1) of the Act if it makes a unilateral change to 
an existing term or condition of employment without bargain-
ing with the union to impasse.  
Litton Financial Printing v. 
NLRB, 501 U.S. 190, 198 (1991).  Of course, the union could 
waive its right to bargain,
5 so the law requires that notice be 
given in a meaningful manner 
and at a meaningful time.  
Met-ropolitan Teletronics
, 279 NLRB 957 (1986), enfd. 127 LRRM 
2048 (2d Cir. 1987).  See also 
Fountain Valley Regional Hospi-
tal, 297 NLRB 549, 551 (1990).  Where this has not occurred, 
the question of union waiver of 
its rights is not implicated.  
Mercy Hospital of Buffalo, 
311 NLRB 869, 873 (1993); S & I 
Transportation, 
311 NLRB 1388, 1390 (1993.  
In this case, it is undisputed that Respondent gave no formal 
notice to the Union when it purported to change the batch plant 

operators™ duties and responsibilities.  Instead, it merely an-
nounced a fait accomplis on April 6 to the batch plant opera-
tors, including the union steward, 
Davis.  As the Union points 
out in its brief, page 11, th
e ﬁnoticeﬂ Respondent supplied was 
deficient for two reasons:  First, the Company is required to 
notify the Union itself, not just the bargaining unit employees, 
and second, [such notice] must be
 ﬁsufficiently in advance of 
actual implementation of the deci
sion to allow reasonable scope for bargaining.ﬂ  
NLRB v. Walker Construction Co.
, 928 F.2d 
695, 696Œ697 (5th Cir. 1991). 
Respondent contends that one of the affected employees 
given notice was the shop steward, Davis.  It is not necessary to 
determine whether proper notice to a shop steward could ever 
satisfy an employer™s 
obligation under the Act.
6  In this case it 
did not.  First, the notice was not timely.  Second, Davis had 
crossed the picket line and was working while the strike con-
tinued.  Third, by letter of 
January 21, Davis revoked his dues-
authorization checkoff.  Fourth, the collective-bargaining 
agreement defining the duties of the shop steward makes no 
mention of any intention by the parties to allow the shop stew-
ard to receive notice of any unilateral changes and fifth, there 
was no holding out of Davis by
 the Union as possessing appar-
ent authority to become a general agent for it.  For example, 
Davis did not attend either of the two bargaining sessions.  I 
agree completely with the General Counsel, brief, page 19, that 
Davis™ interests and the Union™
s were not only adverse, but 
were antagonistic to each other.  There simply is no way that 
any notice to Davis or to any 
other employee satisfied Respon-
dent™s obligation. 
4. Respondent™s affirmative defenses 
Respondent™s asserted defenses are uniformly without merit.  
It first claims that the 6-month statute of limitations bars the 
instant case.  To support this argument, Respondent inconsis-
                                                          
 5 Any such waiver must be shown by clear and unmistakable evi-
dence.  
Taylor Warehouse Corp. v. NLRB
, 98 F.3d 892, 902 (6th Cir. 
1996). 
6 See Aztec Bus Lines,
 289 NLRB 1021 1038 (1988).  Cf. 
Yellow 
Freight Systems, 
307 NLRB 1024 1028 (1992).
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 150tently skips over its contention that the batch plant operators 
allegedly were supervisors si
nce 1992 and, instead, bases its 
entire argument on the claim that the Union must be charted 

with whatever knowledge Davis had as of April. 
The 10(b) period commences only when a party has clear 
and unequivocal notice that th
e Act has been violated, 
Carrier 
Corp., 319 NLRB 184, 190 (1995; 
Leach Corp.
, 312 NLRB 
990, 991 (1993); or where a party in the exercise of reasonable 
diligence should have been aware that there has been a viola-
tion of the Act, (i.e., constructive notice); 
Carrier, 
supra; Mine Workers District 12
, 315 NLRB 1052 (1994);  The burden of 
showing such clear and unequivocal notice or lack of diligence 
is on the party raising the affirm
ative defense of Section 10(b); 
Carrier, 
supra; and  Leach, 
supra.  Based on my discussion of 
Davis and his questionable status
 as shop steward above, I find 
that no reasonable claim can be made that the Union is charged 

either with actual or constructive knowledge of whatever Davis 
knew as of April.  See 
Nursing Center at Vineland
, 318 NLRB 337, 338Œ339 (1995); 
Randolph Children™s Home
, 309 NLRB 341, 344 (1992).  I find Respondent has failed to carry its bur-
den to prove the 10(b) defense. 
Respondent next argues (Br. 8) that the ﬁcommon law of the 
shopﬂ permitted Respondent to make the unilateral change at 
issue.  Thus, argument is based on Respondent™s apparent as-
signment of dispatching duties to the batch plant operators 
without notice to or bargaining with the Union in 1992.  Since 
there was no proper notice to the Union, the Union never 

waived its right to bargain and clearly the Union never waived 
its right to bargain over future unl
awful acts of a similar type.  
In any event, whatever happened in 1992 regarding assignment 

of dispatching duties can hardly be sufficient to establish a 
ﬁpast practice.ﬂ  See 
Dow Jones & Co.
, 318 NLRB 574, 576 (1995). Next, Respondent states (Br. 8) that the Union abandoned the 
bargaining unit.  This theory is as untenable and unsupported 
by the evidence as Respondent™s other defense.  During the 
time between the last bargaining session in July 1995 and the 
almost 2-year industry strike, the Union was not in a state of 
repose.  Rather, as the record shows, it was busy attempting to 
reach settlements with larger producers in the industry, and 
filing unfair labor practice charges against Respondent.  That 
some of these charges lacked merit is beside the point.  The 
Union™s failure to bring charges against its members who 
crossed the picket line is an internal union matter of no concern 
to Respondent.  Moreover, the Union™s attorney, Koppelman, 
adequately explained in his te
stimony the Union™s policy re-
garding picket line crossers a
nd the underlying rationale for this 
policy.  See 
Albany Steel,
 309 NLRB 442 448Œ449 (1992). 
Finally, Respondent contends
 that it has a good-faith doubt 
of the Union™s majority support a
nd directs my attention to the 
recent Supreme Court decision in 
Allentown Mack Sales & 
Service v. NLRB, 522 U.S. 359 (1998).  
Allentown Mack
 did not 
make new law but merely restated and clarified the law on 
good-faith doubt which had existed for some time.  I begin with 
a statement of applicable law from I. P. Hardin,
 The Developing 
Labor Law 571 (3d ed. 1992): 
  An employer may withdraw 
recognition from an incumbent 
union at any time when such wi
thdrawal is not precluded by 
law if it can affirmatively establish either (1) that the union no 

longer enjoyed majority status
 when recognition was with-
drawn, or (2) that the withdrawal was predicated on a rea-
sonably grounded doubt as to the union™s continued majority 
status, which doubt was asserted in good faith, based upon ob-
jective considerations, and raised in a context free of em-
ployer unfair labor practices. Furthermore, the employer must 
be aware of the objective facts upon which its doubt is based 
at the time it withdraws recognition.  [Citations omitted.] 
 For two reasons, I decline to review the evidence presented by 
Respondent on this matter.  First,
 it is not raised in a context 
free of unfair labor practices.  See 
Lee Lumber & Building Ma-
terial Corp
., 322 NLRB 175 (1996), affd. in part 117 F.3d 1454 
(D.C. Cir. 1997).
7   More importantly, Respondent
 never 
claimed at the relevant time to 
have taken unilateral action nor 
to have withdrawn recognition based on a good-faith doubt.  
Instead, it gave a host of other reasons which have been consid-
ered in this decision.  The good-faith doubt defense has been 
dredged up after the fact.  In sum, I do not find that Respon-
dent™s alleged doubt was base
d on good faith and I do not find, 
for the reasons stated, that Res
pondent™s claim needs to be con-sidered on its merits. 
5. Concluding findings 
I find that the unilateral change in duties and responsibilities 
for batch plant operators were ma
terial, substantial, and signifi-
cant changes in terms and conditions of employment, which are 

mandatory subjects of bargaining.  
Rangeaire Co.
, 309 NLRB 1043 1045Œ1046 (1992).  Compare, 
Pittsburgh Metal Process-ing Co., 286 NLRB 734 fn. 2 (1987), where the Board ex-
plained that promotion of two bargaining unit employees to 

supervisory positions did not ha
ve a ﬁsubstantial impactﬂ on the bargaining unit and that the Gene
ral Counsel failed to prove 
that the promotions resulted in the elimination of any unit clas-
sifications.  Here, by contrast, approximately three-fourths of 
the bargaining unit was eliminated, as was the entire classifica-
tion of batch plant operators.  See 
Kendall College, 228 NLRB 
1083, 1088 (1972). 
I further find that Respondent also purported to change the 
scope of the unit which attempt 
was a permissive subject of 
bargaining in that it did not involve wages, hours, or other 
terms or conditions of employment.  
Antelope Valley Press
, 311 NLRB 459, 460 (1993).  See also Taylor Warehouse Corp.
, 98 
F.3d 892, 902 (6th Cir. 1996).  Since the batch plant operators 
were not supervisors, Respondent™s attempt to remove them 
from the unit violated Section. 8(a)(5) of the Act.  
Spenton-
bush/Red Star Cos., 319 NLRB 988, 989 (1995), enf. denied 
106 F.3d, 484 (2d Cir. 1997). 
Finally, at pp. 10 and 11 of her 
brief, the General Counsel in-
troduces portions of her arguments by referring to Respon-
dent™s alleged direct dealing with employees.  Nowhere in the 
text of the relevant arguments 
is this contention developed.  
This omission is peculiar since th
e alleged violati
on is not self-evident.  In 
Allied-Signal, Inc.
, 307 NLRB 752, 753Œ754 
(1992), in the context of unilateral changes, the Board dis-

cussed direct dealing with employ
ees leading to erosion of the 
Union™s position as exclusive representative.  
In Allied-Signal, 
supra at. 754, the Board stated that ﬁDirect dealing with em-
                                                          
 7 As to the nexus between the unrem
edied unfair labor practices and 
the alleged employee dissatisfaction, 
the question is simply whether the 
(employer™s) actions could have contributed to employee dissatisfac-
tion.  Direct evidence of causation is not required.  
NLRB v. Hi-Tech 
Cable Corp.
, 128 F.3d 271 (5th Cir. 1997).  I find the necessary nexus 
present here.  CATALINA PACIFIC CONCRETE CO. 151ployees goes beyond mere unilateral
 employer action.ﬂ  In light 
of General Counsel™s failure to 
discuss this allegation in her brief, and my inability to find the elements of this allegation in 
the proof presented, I will r
ecommend that it be dismissed. 
Based on the above discussion, 
with the single exception re-lating to the direct dealing, I fi
nd that Respondent violated Sec-
tion 8(a)(1) and (5) of the Act as alleged. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employee engaged in commerce and in 
a business affecting commerce within the meaning of Section 
(6) and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent™s assorted affirmative defenses have not been 
proven and are without merit. 
4.  Respondent has violated Se
ction 8(a)(1) and (5) of the 
Act by unilaterally changing th
e terms and conditions of bar-
gaining-unit employees and by
 unilaterally removing batch 
plant operators from the bargaining unit. 
5.  Under the facts and circumstances of this case, Respon-dent may not assert a good-faith 
doubt of the Union™s majority 
status.  6. The appropriate unit is desc
ribed as all employees in the 
Employer™s operations: 
 In Los Angeles, Orange, Ventura, Santa Barbara, San Bernar-
dino, and Riverside Counties as 
listed in the various classifi-
cations in Appendix ﬁAﬂ of the Agreement [G.C. Exh. 2] but 

excluding executives, superintendents, other supervisory em-
ployees, as defined in Section 2 (11) of the National Labor 
Relations Act and all other em
ployees not covered by this 
agreement. 
THE REMEDY Having found that California Portland Cement Co. d/b/a 
Catalina Pacific Concrete Co. engaged in certain unfair labor 
practices, I shall recommend that it be ordered to take certain 
affirmative action to effectuate the policies of the Act, includ-
ing restoration of the status q
uo ante, except in such cases 
where the Respondent™s unilateral changes involve the granting 

of a benefit to employees, in 
which case benefits should be 
rescinded only on the Union™s demand 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8 ORDER The Respondent, California Port
land Cement Co. d/b/a Cata-
lina Pacific Concrete Co., Glendor
a, California, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Refusing to recognize and bargain in good faith with the 
Union regarding terms and cond
itions of employment of the 
employees in the unit set forth below by withdrawing recogni-
tion from the Union. 
(b)  Refusing to recognize and bargain in good faith with the 
Union regarding terms and cond
itions of employment of the 
                                                          
                                                           
8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
employees in the unit set forth 
below by unilaterally changing 
the terms and conditions of empl
oyment of its employees with-
out notifying the Union and affording it an opportunity to bar-
gain. (c)  Refusing to recognize and bargain in good faith with the 
Union regarding terms and cond
itions of employment of the 
employees in the unit set forth 
below by unilaterally removing 
batch plant operators from the 
bargaining unit without notifying 
the Union and affording it an opportunity to bargain.  The ap-
propriate unit is: 
 All employees in Respondent™s operations in Los Angeles, 
Orange, Ventura, Santa Barbara, San Bernardino, and River-
side Counties as listed in the various classifications in Appen-
dix ﬁAﬂ of the agreement between Respondent and the Union, 
which was effective by its terms from September 15, 1991, 
through September 15, 1994; 
excluding all other employees, 
executives, superintendents, and other supervisory employees 

as defined in Section 2(11) of the National Labor Relations 
Act. 
 (d)  In any like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them in Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  On request, bargain with the Unions as the exclusive col-
lective-bargaining representatives of the employees in the ap-
propriate unit described above 
concerning wages, hours, work-
ing conditions and other terms and conditions of employment 
and, if an understanding is reached, embody the understanding 
in a signed agreement. 
(b)  On request of the Union, rescind the unilateral changes 
in the unit employees™ terms a
nd conditions of employment 
implemented since April 1966. 
(c) Restore the status quo ante including the return of the 
batch plant operators to the bargaining unit. 
(d)  Preserve and, on request, make available to the Board or 
its agents for examination and copying, all payroll records, 
social security payment records, timecards, personnel records 
and reports, and all other records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(e)  Post at all of its Ora
nge County and Los Angeles County 
facilities copies of the attached notice marked ﬁAppendix.ﬂ
9 Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 21, after being signed by the Respondent™s au-
thorized representative, shall 
be posted by the Respondent im-
mediately upon receipt and mainta
ined for 60 consecutive days 
in conspicuous places including
 all places where notices to 
employees are customarily posted.  Reasonable steps shall be 

taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by an
y other material.  In the event 
that, during the pendency of these proceedings, Respondent has 
gone out of business or closed its facilities involved in these 
proceedings, Respondent shall duplicate and mail, at its own 

expense, a copy of the notice to all current employees and for-
 9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 152mer employees employed by Respondent at any time since 
April 6, 1996. (f)  Notify the Regional Director 
in writing within 20 days 
from the date of this Order what steps the Respondent has taken 
to comply. 
